          Case 4:21-cv-00044-JM Document 11 Filed 03/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

ANDREW ROSS, JR.                                                                  PLAINTIFF
ADC #500692

V.                             CASE NO. 4:21-CV-44-JM-BD

JANICE BLAKE, et al.                                                          DEFENDANTS

                                             ORDER

       The Court has received a Recommendation for dismissal from Magistrate Judge

Beth Deere and Plaintiff’s objections. After conducting a de novo review, this Court adopts the

Recommendation in its entirety as its findings in all respects.

        Mr. Ross’s claims are DISMISSED, without prejudice. This counts as a “strike”

for purposes of 28 U.S.C. § 1915(g).

       IT IS SO ORDERED, this 17th day of March, 2021.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
